Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 12/26/2019.  
The drawings filed on 12/26/2019 are objected.
Claims 1-20 are pending and have been examined.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to under 37 CFR 1.83(a).  The drawing of fig. 2 must show every feature of the invention specified in the claims.  Therefore, the terminal of the second transistor in claims (1, 5, 7, 8, 9, 10, 12, 14, 15, 16, 18 and 19) and the second switch “SW31” in claim (1-4) must be labeled or the feature(s) canceled from the above claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Allowable Subject Matter
Claims 1-20 will be allowed over the art of record after the Drawing objection has been addressed. 
	          The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first switch having a first terminal, a second terminal, and a third terminal, the first terminal coupled to the first current terminal, the second terminal coupled to the third current terminal, and the third terminal coupled to the fourth current terminal; and a second switch having a fourth terminal, a fifth terminal, and a sixth terminal, the fourth terminal coupled to the second current terminal, the fifth terminal coupled to the third current terminal, and the sixth terminal coupled to the fourth current terminal”.  
In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the first switch configured to couple the third current terminal to the first current terminal or the second current terminal based on a code to adjust a ratio of a first quantity of one or more transistors over a second quantity of one or more transistors, the first quantity including at least the first transistor, the second quantity including at least the second transistor”.
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the switches to couple a set of the first transistors to a current terminal of the third transistor; a capacitor; and a fourth transistor coupled to the capacitor and 
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7, claims 2-7 depend from claim 1, thus will be also allowed for the same reasons provided above. 
In re to claims 9-15, claims 9-15 depend from claim 8, thus will be also allowed for the same reasons provided above. 
In re to claims 17-20, claims 17-20 depend from claim 16, thus will be also allowed for the same reasons provided above.         
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839